Citation Nr: 0426651	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a right hip disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1970 to January 1990, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in 
Wichita, Kansas, which issued a Statement of the Case and 
certified the veteran's appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for a right hip disorder which has 
been characterized by the RO as degenerative arthrosis of the 
right hip.  The veteran has asserted that his right leg began 
bothering him in 1984 and 1985 while he was in service and 
that he was provided physical therapy at Ft. Riley, Kansas.  
He later stated that he complained of pain in his right leg 
beginning in 1986 and that he was told that he had advanced 
arthritis.  

Service medical records indicate that in October 1988 the 
veteran complained of pain in his knees and legs that 
reportedly started at the hips and moved down to the knees.  
At that time, the veteran reported that the pain had been 
present for three weeks or longer, and he reported a history 
of having such "problems" since 1985.  Although examination 
and subsequent treatment primarily focused on the veteran's 
knees, and the assessment was that the veteran had bilateral 
knee pain, examination also revealed clicking with flexion of 
an unspecified hip.  Although there is no actual diagnosis of 
a right hip disorder in service, the veteran's representative 
indicated in August 2004 written presentation to the Board 
that the veteran was not properly diagnosed until after his 
separation from service.  

VA medical records show that he had a total right hip 
arthroplasty in November 2002 and that he was diagnosed as 
having avascular necrosis of the right hip that was most 
likely secondary to alcoholism.  Although the only medical 
opinion of record indicates that the veteran's right hip 
disorder is most likely due to alcoholism, and service 
medical records include a diagnosis of alcohol dependence, 
the Board is of the opinion that the veteran should be 
afforded a comprehensive VA examination which includes a 
review of the complete record including the veteran's service 
medical records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any right hip 
disorder that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as 
to whether it is at least as likely 
as not that the veteran's current 
right hip disability is etiologically 
related to the symptomatology shown 
in the service medical records or 
otherwise to his military service.  
The examiner should also comment as 
to whether the veteran's current 
right hip disability is at least as 
likely as not related to his history 
of the abuse of alcohol or alcohol 
dependence.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 


and/or argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




